Citation Nr: 0014242	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-10 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

The veteran served on active duty from November 1976 to 
January 1977.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased evaluation for a left shoulder disability was 
denied.

In July 1998, the veteran requested a personal hearing before 
a member of the Board appearing at the local RO.  The RO sent 
the veteran a letter in December 1998 offering him a video 
teleconference hearing in lieu of a personal hearing.  The 
veteran sent a form indicating his acceptance of the video 
teleconference hearing in January 1999.  Accordingly, the 
veteran was schedule for a video teleconference hearing on 
May 22, 2000.  The RO sent him notice of this hearing in 
April 2000.  A handwritten note on the face of a copy of this 
notice indicates that the veteran canceled his video 
teleconference hearing and again requested a personal hearing 
before a member of the Board appearing at the local RO.

The record does not indicate that the veteran has withdrawn 
his request for a personal hearing held before a member of 
the Board.  See 38 C.F.R. §§ 20, 700, 20.704(e) (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




